 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDCascade CorporationandInternational Union,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America,UAW. Case 9-CA-5461-1-2October 21, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn June 9, 1970, Trial Examiner Josephine H. Kleinissued her Decision in the above-entitled proceedingfinding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter theRespondent filed exceptions to the Trial Examiner'sDecision accompanied by a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheCascade Corporation, Springfield,Ohio, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommend-ed Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Trial Examiner: This case was triedin Springfield, Ohio, on April 15, 1970, on a complaintissuedagainstCascadeCorporation,Respondent, onFebruary 4, 1970, pursuant to charges filed on December 22and 29, 1969,' by International Union, United Automobile,Aerospace and Agricultural Implement Workers of Ameri-ca,UAW (the Union or UAW). The complaint alleges'Except where otherwise indicated, all dates referred to herein are in19692National Labor Relations Act, as amended (61 Stat 136, 73 Stat 519,unlawful maintenance and enforcement of a rule restrictingdistribution of union literature by Respondent's employees,in violation of Section 8(a)(1) and (3) of the Act.2Upon the entire record, observation of the demeanor ofthe witnesses, and consideration of the oral argument onbehalf of Respondent and briefs on behalf of Respondentand the General Counsel, the Trial Examiner makes thefollowing:FINDINGS OF FACTS1.PRELIMINARY FINDINGSA.Respondent,an Oregon corporation,is engaged inthemanufacture of hydraulic cylinders at its plant inSpringfield,Ohio.During the past calendar year, arepresentativeperiod,Respondent,in the course andconduct of its business,manufactured and shipped goodsand products valued in excess of $50,000 from inside Ohiodirectly to points outside Ohio. Respondent is now,and hasbeen at all times material herein,an employer engaged incommerce and in operations affecting commerce within themeaning of Section 2(2), (6), and(7) of the Act.B.The Union is, and has been at all times materialherein,a labor organization as defined in Section 2(5) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESA.The FactsOn the morning of December 18, employees Jack Whitedand Robert King entered the plant at about 6:10 a.m. andproceeded to hand union leaflets to arriving employeesuntil about 6:50 a.m., 10 minutes before the start of the firstshift.Approximately 125 first-shift employees arrivedduring this time. Whited and King were standing about 5 or6 feet inside the building, next to a railing, about 3 feet high,which runs parallel to the entrance door at a distance of 6feet.3 The railing is approximately 5 feet long and is joinedperpendicularly by a similar railing about 12 feet long. The"L" shaped railing thus marks off an entrance area about 6feet by 5 feet and an aisle about 3 feet wide and 16 feet long,running along an inner wall which is perpendicular to theouter wall. The timeclock is on this inner wall, about 10 feetfrom the building entrance. On entering the building,employees normally proceed along the aisle, punch theclock, and then go through a doorway to the right, into themen's locker room. To the left of the entrance hall andrailing above described is the shipping and receiving area.The employee entrance is off a loading dock, whichextends roughly 12 feet to the left of the employee door.Also on the loading dock, to the left of the employeeentrance, is an overhead door which provides access to theshipping and receiving area. To the left of the loadingplatform are two parallel truck wells, each about 14 feetwide and 52 feet long, with loading ramps at the rear.Spanning the truck wells and ramps is a movable 5-tonoverhead crane.29 U S C Sec151 et seq )3A diagram of the premises,based on an exhibit in the record, isattached hereto asAppendix A186 NLRB No. 7 CASCADE CORPORATIONUsually trucks are loaded and unloaded while in thetruck wells. Rigs are loaded and unloaded from the rear, bytheoverhead crane,which is operated by one man.Sometimes two men are used in loading or unloading.Materialunloaded from rigs is moved toward theinspection area and scales, to the rear of the building.Materials are sometimes stored for relatively short periodsof time in the shipping and receiving area inside theoverhead door adjacent to the entrance way and railingWhen the truck wells are occupied, smaller vehicles aresometimes loaded or unloaded at the overhead door on theloading platform. But, at least during the winter season, theoverhead door is opened not more than two or three times aweek.The shipping and receiving department does not beginwork for the day until 8 a.m. On the morning of December18 there was a truck in one of the truck wells. The rig hadarrived during the second or third shift of the previous dayand had then been wholly or partially unloaded. Althoughthe evidence is somewhat unclear, it appears that some ofthe unloaded material was on the floor in back of the wellawaiting removal by shipping employees due to arrive at 8a.m. There is no evidence that any working employees werein proximity to the employee entrance between 6 and 7 a.m.As previously stated, around 6.10 a.m. employees Whitedand King started to pass Union leaflets to arrivingemployees. Shortly thereafter Jack Elberfeld, third-shiftforeman, after calling Plant Superintendent Frank D.Warien, ordered Whited and King to leave the building.When the employees refused, the police were called. Twopolicemen arrived. When Whited and King still refused toleave, the two policemen and Elberfeld stood in theentrance area as Whited and King passed union leaflets tothe remaining first-shift employees as they arrived. Atabout 6:50, their distribution completed, Whited and Kingclock ed in and went to work. No charges were pressed orarrests made.Later on December 18 Respondent posted on the bulletinboard a notice reading in pertinent part as follows:THE SUBJECT OF DISTRIBUTION OF ELECTION LITERATUREHAS AGAIN [4] ARISEN.ALL EMPLOYEES ARE REMINDED OF THE LONG-STANDINGCOMPANY RULE IN THIS REGARD.1.ALL EMPLOYEES ARE FREE TO USE THE COMPANYPARKING LOT OR AREAS SURROUNDING THE BUILDING ATANY TIME FOR THIS PURPOSE.2.ALL WORKING AREAS INSIDE OF THE BUILDING,BECAUSE OF OBVIOUS HOUSEKEEPING PROBLEMS &PROBLEMSOF MOVEMENT OF PEOPLE & MATERIAL, AREOFF-LIMITS FOR THE DISTRIBUTION OF ANY LITERATURE.That afternoon Whited and King, accompanied by theirchosen union representatives,5 were called to the bulletinboard, where Frank D. Warren, plant superintendent, hadthem read the posted notice and informed them that "anyfurther action on their part would necessitate furtherreprimand and could lead to termination."On December 19 the Union filed the first charge in the'Use of the word "again" stems from the fact that the electioncampaign then in progress was the third in which the employees chosebetween the UAW and an independent union5At the time the employees were still represented by the independentunionApparentlyWhited and King chose to be accompanied by a union33present case and sent a telegram in connection therewith toRespondentThe Companycountered by posting aresponsive memorandum,to which it attached a copy of theUnion'stelegram.Respondent'smemorandum referred tothe area in question as "a working area(next to the timeclock)."It stated that the foreman had suggested to thedistributorsthat "if they were going to pass out literature,theydo it in the parking area."It continued,in part, asfollows:OBVIOUSLYTWOMENTRYINGTOPASSOUTCONTROVERSIAL LITERATURE IN A NARROW AISLE] WITHSOME 130 MEN SCHEDULEDTO CLOCK IN WOULD NOTONLY DELAYMEN'S ACCESS TO WORK BUT VERY POSSIBLYLEAD TO MORE SERIOUS CONSEQUENCES.IN ADDITION,LESS SERIOUS,BUT STILL A PROBLEM IS THE RESULTINGLITTERING OF A WORK AREA.The memorandum also stated that Respondent does nothave any rule against"soliciting union support during non-working hours" and that employees are "free to engage inunion activities during non-working hours on or offcompany property."Around3 p.m. on Saturday,December 20, employeeWhited,thistime accompaniedby employee RobertGoodfellow,again stationed himself in the entrance way tothe plantHe passed to departing employees a handbillreproducingtheUnion's telegramof the daybefore toRespondent and proclaiming that "EMPLOYEES HAVE THERIGHTTO CAMPAIGNFOR OR AGAINST THE UNION OF THEIRCHOICEDURING NON-WORKING HOURS ANDON COMPANYPROPERTY!"Nobodywas then working in the shipping andreceiving department.A leadman ordered Whited andGoodfellowto leave,but theyrefused to do so,maintainingthat theyhad the legal right to distribute union literaturewhere theywere.They completed their distribution inabout 10 minutes.On Monday,December22,Whitedwas summoned to theofficeofpersonnel supervisorAmen.When Whitedacknowledged that he had deliberately violated orders notto distribute in the entrance area of the plant,assertingwhathe hadbeen advised was his legal right, he wassuspended for "insubordination."6The Union'ssecondcharge in this proceeding followedB.Discussion1.Enforcement of the prohibitionThere is no disagreement concerning the basic rule thatemployees have a statutorily protected presumptive right todistribute union literature on nonworking time in nonwork-ing portions of the employer's premises and that thepresumption can be overcome only by the employer'saffirmatively showing the existence of special circum-stances or conditions which require prohibition or restric-tion of such activity. SeeCone Mill Corp.,174 NLRB No.151, and cases cited in In. 2 thereon.Respondent advances the essentially factual contentionsteward who had shiftedhis allegianceto the UAW6The suspension was originally imposed for 3 days It was effective forthe second 4 hours of work on December 22 and all of December 23December 24 was a holiday and Whited was paid therefor Thus the actualsuspension lasted 1-1/2 days 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the entrance areaway in which it prohibited distribu-tion is a working area. However, the evidence is clear thatthe entrance way and aisle from the door to the timeclockand thence to the locker room are clearly separated fromany working area. That the area in question is marked offfrom the shipping and receiving area only by a single railingdoes not indicate an essential continuity of the two areasbut rather reflects the fact that the area of actual shippingand receiving operations is sufficiently remote from theentrance passage to obviate the necessity of sturdierbarriersbetween the two areas. Only on infrequentoccasions, when the truck wells are occupied, are loadingand unloading performed at the portion of the loading dockand plant adjacent to the employee entrance. Only smalltrucks,with relatively light, small freight, are loaded orunloaded in the shipping and receiving area rather than inthe truck wells. All material is loaded and unloaded on andfrom the back of the trucks, away from the entrance to thebuilding.On the occasions that material is temporarilystored in the portion of the shipping and receiving areaadjacent to the employee passage, it is beyond the railing.There was no evidence that material was ever stored in theentrance area or in such manner as to constitute anobstruction or impediment to free movement of employeesbetween the timeclock and the entrance doorRespondent suggests that the movable crane and forklifttrucks used in the shipping department may create somehazard. However, there was no evidence to support such aconclusion. The crane is separated from the entrance areaby the shipping and receiving department, some 25 to 30feet wide. And loading and unloading operations at the rearof the truck wells are about 60 feet back and 50 to 60 feet tothe left of the employee entrance. There was no evidencethat forklift trucks ever come near the rail in a mannercreating any hazard or threat to arriving and departingemployees.Further, the evidence was undisputed that the distribu-tion of literature in the entrance area did not causeemployees to tarry and congregate in the entrance way.Indeed, the only suggestion of such a condition came in aconjecture by foreman Elberfeld that "[w]hen they gotclose to seven [o'clock], then they started to gang up anditwas going tocause quite a commotion." (emphasis supplied)Whited and King testified, without contradiction, that therewas no backup of employees attempting to enter thebuilding during the distribution on December 18. The onlyevidenceofany possible difficulty concerned someinconvenience to the employees passing the congregation ofthe two policemen, Foreman Elberfeld and employees Kingand Whited in the entry way. But King and Whited wereable to pass leaflets to all the employees, apparentlywithout incident.To support its position, Respondent relies onPatio Foodsv.N.L.R.B.,415 F.2d 1001 (C.A. 5), reversing 165 NLRB446. Even if the Trial Examiner were free to follow thecourt's rather than the Board's decision inPatio Foods,itwould not be controlling in the present case. InPatiothedistribution was being made in the shipping and receivingarea. The Trial Examiner, whose decision was adopted bythe Board, held, in effect, that the employees were entitledto distribute in that working area because it was also usedfor employee ingress and egress and because the distribu-tion itself did not actually interfere with any work beingperformed. In reversing, the court said:.. . an employer's legitimate interest in keeping hisemployees' work stations free of the disruptive influenceofhandbilling justified the prohibition of unionliterature distributionin work areas where employees are,in fact, working.[emphasis supplied.]The court did not hold that employees could be prohibitedfrom distributing in nonworking areas adjacent to workingareas. In the present case the area involved was set apartfrom any work area and the path of the employees' ingressand egress did not traverse any work area. SeeI U.E Local806 (SNC Manufacturing Co.,) v. N.L.R.B,434 F.2d 473,(C.A.D C.), where the court upheld employees' right todistribute union literature in nonworking areas such aspassageways.Additionally, inPatiothere was evidence that workingemployees were actually distracted by the disagreementwhich arose concerning the prohibition of distribution. Inthe present case no employees were distracted and, so far asappears,noworking employees were present to bedistracted. Cf.Gustin-Bacon Manufacturing Co.,173 NLRB332, 336-337.In its brief Respondent adds the further contention that"The distributions were taking place on work time." It maybe assumed, as Respondent asserts, that the plant was inoperation at the time. But neither the distributors nor thedistributees were on working time on either occasion hereinvolved.One cannot reasonably dispute Respondent'sstatement "that prompt reporting of the next shift is at alltimes essential to [the plant's] smooth and continuousoperation." But there is not the remotest basis for findingthat the union distribution on December 18 was actually orpotentially interfering with employees' reporting promptlyfor the first shift, scheduled to start at 7 a.m. ForemanElberfeld,acting on instructions from SuperintendentWarren, apparently recognized the absence of potential fordelay when he "suggested" that the distribution operationbe moved outside the door. The distribution would hardlybe more time consuming outside than inside. And thedistribution on December 20 was being made to departingemployees, after they had clocked out.On all the evidence, the Trial Examiner finds that thedistributions in question were being performed on nonworktime in a nonwork area. As said by the court inPatio Foods,supraTo prohibit the distribution by employees of unionliterature in nonwork areas on nonwork time in theabsenceofspecialcircumstanceshas long beenrecognized to be an unfair labor practice... .Since the prohibition of distribution in the entrance areawas unlawful, the threat to discipline employees for arepetition of such conduct was violative of Section 8(a)(1)of the Act. Similarly, the suspension of employee Whitedfordistributing union literature in disobedience to theunlawful prohibition was violative of Section 8(a)(3). SeeSNC Manufacturing Co.,174NLRB No. 31, enfd. inpertinent part,supra CASCADE CORPORATION352.Theposted ruleThe complaint allegesthatRespondent violated Section8(a)(1) by-...Unlawfullyenforcing and maintaining . . . thefollowing rule .. .All workingareas insideof thebuilding, becauseof obvious housekeepingproblems and problemsof movement of people and material, are off limitsfor distributionof anyliterature.The quotedprovision of Respondent's rule is not invalidon its face.Absentspecial circumstances,not present in thiscase,an employermay prohibit employeedistribution ofmaterial in working areas.However, in Respondent'sposted rule an express prohibitionof distribution inworking areas within the plant was coupled with anaffirmative statementthat distributionwas permitted in theparkinglotandother outside areas of Respondent'spremises. From thesetwo provisions in juxtaposition onewould naturally inferthat distribution was permitted onlyoutside the building,withall interior areas being deemedworking space.Thisnatural inference from the wording ofthe postedrule was underscoredby Respondent's conduct.Respondentdid prohibitdistributionin a nonworkingarea inside the building.On the twooccasionswhen thatprohibitionwas imposed,the employees involved wereorderedor instructed to go outsideof the building todistribute.Although Respondentmaintained at the hearingthat the employees were atliberty todistribute innonworking interior areas such as thelockerroom andcafeteria,itwas concededthat they had never beeninformedof this right.Viewed inthe contextof its adoption,including theactual prohibition of distributionin a nonworking area, theposted memorandum concerningdistributionis invalid inimpliedlylimiting permissibledistributionto the premisesoutside the building.SeeIUE, Local 806 (SNC Manufactur-ing Coj v. N. L. R. B., supra.C.ConclusionIt has been foundthat the no-distribution rule posted byRespondent on December 18 wasinvalidas written and asenforced in thatitprohibited employee distribution ofunion literature in nonworking areas of theplant duringnonworking time. Since the complaint does notspecificallyallege that the promulgation of the rulewas violative of theAct, the TrialExaminer refrains from determiningwhether,asmaintainedby Respondent,the written rule as postedwas merely a continuation of an unwrittenrule already ineffect for a considerabletime.Nofinding ismadeconcerning the promulgationof the rule as such.The GeneralCounsel presented some evidencethat therule had been discriminatorily enforced in that somedistribution had been made onbehalf of theindependentunion in the entrance hall. However,since no suchallegationwas made in the complaint,no findings orconclusions are here made in that connection.At the hearing Respondent maintained that even if theentrywayof the plant should befound to bea nonworkingarea,Whited wasproperlydisciplined for insubordinationbecause Respondent was guilty,at most,of an honest andreasonable mistake and efficient plant operation requiresthat employees not be free to decide for themselves thepropriety of plant rules which are not patently invalid. Ineffect,Respondent was contending for an adaptation of oranalogy to the "obey now, grieve later"principle estab-lished in arbitration law. But such principle is unavailableto shield an employer from the consequences of infringe-ment upon employee rights guaranteed by Section 7 of theAct. Good faithis not a defense to such an infringement.N.L.R.B.v.Erie Resistor Corp.,373 U.S. 221, 229-230, In. 8.In its brief,Respondent contends that the complaintshould be dismissed because"any adverse effect of theEmployer's rule has beende minimis. "The evidence doesnot support this contention.It is clear that the incidentshere involved represent a direct dispute between Respon-dent and the Union as to the extent of the employees'rights.Respondent acknowledges that Whited acted incomplete good faith in exercising what he understood to behis rights.The plant superintendent indicated that heconsidered this a direct challenge by the Union.The Unionand Respondent had forcefully placed their positionsbefore the employees.The conflict was then submitted tothe Board for resolution.In this posture,effectuation of thepoliciesoftheActrequires that the decisionbe fullyimplemented and that the employees be afforded andinformed of theirstatutoryrights.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin themeaning of Section 2(2), (6) and (7) of the Act.2.The Unionisa labor organizationwithin themeaning of Section 2(5) of the Act.3.By maintaining and enforcing a ruleprohibitingemployee distributionof union literature in nonworkingareas of Respondent's building since December 18, 1969,Respondent has interfered with,restrained,and coercedemployeesin the exercise of rights guaranteed them inSection7 of the Act, inviolation of Section 8(a)(1) thereof.4.By suspendingJack Whitedfrom employment fordistributing union literature inRespondent'splant onDecember20, 1969,Respondent committed an unfair laborpracticeaffecting commerce within the meaning of Section8(a)(3) and (1) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) of the Act, theTrial Examiner will recommend that it be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Itwill also be recommended that Respondent be requiredto make Jack Whited whole for any loss of pay he may havesuffered as a result of his suspension,with interest inaccordance withIsis Plumbing&Heating Co.,138 NLRB716RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and the entire record,and pursuant to Section 10(c) of 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act,it ishereby recommended that the following orderbe issued:ORDERRespondent, Cascade Corporation, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Discouraging membership in the International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America, UAW, or any other labororganization, by suspending or otherwise discriminatingagainstany of its employees as to hire, tenure, or otherterms or conditions of employment.(b)Maintaining in effect or enforcing any rule thatprohibits off duty employees from distributing union orother self-organizational literature in any nonworking areasof the plant, including the employee entrance area, lockerroom, and cafeteria, as well as the parking lot and otheroutside areas.(c)Threatening employees with disciplinary action fordistributingunion literature during nonwork time innonwork areas of the plant.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of theright to self-organization, to form labor organizations, tojoin orassistthe above-named Union, or any other labororganization, to bargain collectively through representa-tives of their own choosing, and to engage in any otherconcerted activity for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such rightmay be affected by an agreement requiring membership ina labor organization as a condition of employment, asrIn the event no exceptions are filed asprovided by Section 102 46 oftheRules and Regulations of the National LaborRelations Board, thefindings,conclusions,recommendations, and Recommended Order hereinshall, as providedin Section102 48 of theRules andRegulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shallbe deemed waived for all purposes In the eventthat the Board's Order is enforced by ajudgment of a United States CourtofAppeals, the words in the notice reading "Posted by order of theauthorized in Section 8(a)(3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action, which it isfound will effectuate the policies of the Act:(a)Revise its posted rule concerning distribution in amanner to make clear that during nonwork time employeesmay distribute union literature on any nonworking portionof Respondent's premises, including the entrance area andthe aisle therefrom to the entrance to the men's lockerroom, as well as the locker room and lunch room, inaddition to the parking lot and other outside areas.(b)Make Jack Whited whole for any loss of earningssuffered by him, in the manner set forth in the section of theTrial Examiner's Decision entitled "The Remedy".(c)Preserve and make available to the Board, or itsagents, upon request, for inspection and reproduction, allpayroll records, timecards, personnel files, and all otherrecords necessary to analyze, compute and determine theamount of backpay to which Jack Whited may be entitledunder the terms of the Trial Examiner's Decision.(d) Post at its plant in Springfield, Ohio, copies of theattached notice, marked "Appendix B" 7 Copies of saidnotice, on forms provided by the Regional Director for theRegion 9, after being signed by a representative ofRespondent, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for the Region 9, inwriting,within 20 days from the date hereof, what stepsRespondent has taken to comply herewith.8NationalLabor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals enforcingan order of the National Labor Relations Board "8 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith " ^rqliIdw4"I 3M.V.3-•9rnAI .EVNidd,W 'X.^nr^iaas2rawvyONrdd4NStwo021bsW"°l 3.N'-WoodA-i9W3ssv39vbo15a9wtl-1 38DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWe hereby revise paragraph I of our memorandumconcerning distribution of election literature, datedDecember 18, 1969, to read as follows1.All employees are free to use the company parkinglot or areas surrounding the building at any timefor this purpose and all nonworking areas withinthe building, including the employee entrancearea and passageway to the men's locker room, aswell as the locker room and lunchroom, duringthe nonwork time of the employees.WE WILL NOT maintain or enforce any rule whichprohibits distribution by employees of union literatureduring the nonwork time of the employees in nonwork-ing areas of the premises, including, inside the building,the employee entrance area and passageway to themen'slocker room, the locker room and the lunchroom,aswellas the company parking lot and areassurrounding the building.WE WILL NOT discipline or threaten to discipline anyemployees for distributing union literature in nonwork-ing areas of the premises during the nonworking time ofthe employees.WE WILL pay Jack Whitethe amountof pay, withinterest,which he lost when we suspended him inDecember 1969 for distributing union literature in theentrance area of the plant.DatedByCASCADE CORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting andmustnot be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, Room2407, Federal Office Building, 550 Main St. Cincinnati,Ohio 45202, Telephone 513-684-3686.